DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
III. Continued Examination Under 37 CFR 1.114	5
IV. Pertinent Prosecution History	5
V. Claim Status	6
VI. Reissue Requirements	7
VII. Claim Objections	8
VIII. Claim Interpretation	9
A.	Lexicographic Definitions	9
B.	35 U.S.C § 112 6th Paragraph	9
IX. Claim Rejections - 35 USC § 112	10
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	10
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	11
X. Claim Rejections - 35 USC § 251	13
A.	New Matter	13
B.	Original Patent Requirement	13
XI. Double Patenting	16
A.	U.S. Patent No. 8,770,684	17
XII. Rejections – 35 USC § 103	25
A.	Claims 8, 9, 11, 12, 14-23 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Lee et al. (International Publication No. WO 2007/011178 A1) (“Lee”) and Hamabe (Japanese Publication No. JP 03-036481 A – English Translation).	25
B.	Claims 10 and 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Lee et al. (International Publication No. WO 2007/011178 A1) (“Lee”) and Hamabe (Japanese Publication No. JP 03-036481 A – English Translation) as applied to claims 8, 9, 11, 12, 14-23 and 25 above, and further in view of Nagahata (Japanese Publication No. JP 2001-153538 – Machine Translation)…	54
XIII. Response to Arguments	57
A.	Reissue Oath/Declaration	57
B.	Claim Objections	57
C.	35 U.S.C. § 251 Rejection	57
i.	Oath/Declaration Issue	57
D.	Obvious Double Patenting	58
E.	Rejections under 35 U.S.C. § 103	58
i.	Claims 8-12 and 14-25	58
XIV. Conclusion	59































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant continuation application 16/248,621 (“‘621 Continuation Reissue Application”) on 15 January 2019 for reissue application 14/843,719 (“‘719 Reissue Application”), filed on 02 September 2015, now Reissue Patent No. 47284 (“’284 RE Patent”), issued 12 March 2019, for U.S. Application No. 12/863,050 (“‘050 Application"), filed 15 July 2010, now U.S. Patent No. 8,523,304 (“‘304 Patent”), issued 03 September 2013, which is a National Stage Application filed under 35 U.S.C. § 371 of PCT International Application No. PCT/KR2008/007498, filed 17 December 2008, and which claims foreign priority to Korean Patent Application No. 1020080015776, filed 21 February 2008 (“KPA ‘776”).
The ‘621 Continuation Reissue Application is also a reissue application of the ‘304 Patent.
Thus, the Examiner concludes that for examination purposes the instant ‘621 Continuation Reissue Application claims a priority date of 21 February 2008.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 26 November 2021 has been entered.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘621 Continuation Reissue Application on 15 January 2019. The Examiner finds that the instant ‘621 Continuation Reissue Application included a preliminary amendment to the claims (“Jan 2019 Claim Amendment”), the Abstract (“Jan 2019 Abstract Amendment”), and the specification (“Jan 2019 Spec Amendment”). The Jan 2019 Claim Amendment includes an amendment canceling original claims 1-7 and adding new claims 8-25.
On 24 January 2019, Applicant filed: a supplemental Application Data Sheet (“Jan 2019 Supplemental ADS”) correcting the Domestic Benefit/National Stage Information; and a supplemental amendment to the Jan 2019 Spec Amendment (“Jan 2019 Supplemental Spec Amendment”) indicating that more than one reissue application has been filed for the ‘304 Patent.
The Office issued a non-Final Office action on 29 March 2021 (“Mar 2021 Non-Final Office Action”). In particular, the Mar 2021 Non-Final Office Action provided rejections for claims 8-25 under 35 U.S.C. 251, 35 U.S.C. 103(a), and nonstatutory double patenting, respectively.
On 29 June 2021, Applicant filed a Response and “Amendment under 37 CFR 1.111.” (“June 2021 Applicant Response”). The June 2021 Applicant Response contained: “Amendment to the Specification” (“June 2021 Spec Amendment”), “Remarks”, a Terminal Disclaimer (“June 2021 TD”) and “Amendments to the Claims” (“June 2021 Claim Amendment”).
The Office issued a Final Office action on 02 August 2021 (“Aug 2021 Non-Final Office Action”). In particular, the Aug 2021 Non-Final Office Action provided rejections for claims 8-12 and 14-25 under 35 U.S.C. 112(a), 251, 35 U.S.C. 103(a), and nonstatutory double patenting, respectively.
On 09 November 2021, the Office and Applicant had an interview (“Nov 2021 Interview”) discussing the Aug 2021 Non-Final Office Action (see Interview Summary mailed 18 November 2021 ("Nov 2021 Int Summary")).
On 26 November 2021, Applicant filed a Response and “Amendment under 37 CFR 1.114.” (“Nov 2021 Applicant Response”). The Nov 2021 Applicant Response contained: a new “Oath/Declaration” (“Nov 2021 Declaration”), “Remarks”, and “Amendments to the Claims” (“Nov 2021 Claim Amendment”). The Nov 2021 Claim Amendment provided a further amended to claim 8 (i.e., now “twice amended”) and new claims 26 and 27.

Claim Status
The Examiner finds that the claim status in the instant ‘621 Continuation Reissue Application is as follows:
Claim(s)	1-7					(Original and canceled)
Claim(s)	9-12, 15-20 and 22-25			(New and previously presented)
Claim(s)	8					(New and twice amended)
Claim(s)	14 and 21				(New and previously amended)
Claim(s)	26 and 27				(New)
Claim(s)	13					(New and previously canceled)
Thus, the Examiner concludes that claims 8-12 and 14-27 are pending (“Pending Claims”) in the instant ‘621 Reissue Application. Claims 8-12 and 14-27 are examined (“Examined Claims”).
	
Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘304 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘621 Continuation Reissue Application must comply with 37 CFR 1.173(b)-(g).

Claim Objections
The Nov 2021 Claim Amendment does not comply with 37 CFR 1.173(c) and is objected to because Applicant has provided no explanation of support in the ‘304 Patent for the new amendment to claim 8 and new claims 26 and 27 filed in the Nov 2021 Claim Amendment, as set forth in 37 CFR 1.173(c). (See MPEP § 1453).

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision. Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his/her own lexicographer. See MPEP §2111.01 IV.
35 U.S.C § 112 6th Paragraph
Additionally, the Examiner finds that because the Examined Claims do not recite “step,” “means” or a claim term used as a substitution for “means” (i.e., a generic placeholder for “means”), the Examined Claims fail Prong (A) as set forth in MPEP §2181. Because the Examined Claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all Examined Claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 and 14-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to the limitation of claims 8, 26 and 27, the Examiner finds that the recitation to 
a unit guide including a mounting body on which the printed circuit board is mounted and has an elongated flat shape; and

guide ribs protruding from the mounting body of the unit guide

are insufficiently described in the original specification. (Emphasis added). The Examiner finds that the ‘304 Patent discloses the unit guide as being a singular unit which is the mounting body and does not include an additional mounting body as recited. To support the Examiner’s position, the Examiner finds that the ‘304 Patent discloses the display unit 400 including a PCB Board 410, a display part 430, a sensing part 450, and a unit guide 470. (‘304 Patent at c.4, ll.32-34). In addition, the ‘304 Patent discloses the display part 430 and sensing part 450 being mounted on the unit guide 470 which is slidingly mounted to display case 500 via the engagement of the guide ribs 473 of the unit guide 470 with the mounting guides on the rear surface of the display case 500. (Id. at c.4, ll.18-23, 49-51; see Figures 5-7). There is no embodiment or suggestion in the specification that applicant invented or intended to cover a unit guide element including a separate mounting body structure on which a PCB is mounted.
Thus, as such, the Examiner concludes that there is insufficient indication in the disclosure that Applicant had possession of a refrigerator that comprises a display unit comprising “a unit guide including a mounting body on which the printed circuit board is mounted and has an elongated flat shape.”
Claims 9-12 and 14-25 are similarly rejected based on their dependency from independent claim 8, respectively.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 and 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation of claims 8, 26 and 27, the Examiner finds that claims 8, 26 and 27 recite
a unit guide including a mounting body on which the printed circuit board is mounted and has an elongated flat shape; and 
and

guide ribs protruding from the mounting body of the unit guide

(Nov 20212 Claim Amendment, claims 8, 26, 27; emphasis added). The Examiner finds it unclear and indefinite to how a unit guide that performs the function of being a guide and mounting body can include an additional mounting body. The Examiner finds that the ‘304 Patent discloses the unit guide as being a singular unit which is the mounting body and does not include an additional mounting body as recited. To support the Examiner’s position, the Examiner finds that the ‘304 Patent discloses the display unit 400 including a PCB Board 410, a display part 430, a sensing part 450, and a unit guide 470. (‘304 Patent at c.4, ll.32-34). In addition, the ‘304 Patent discloses the display part 430 and sensing part 450 being mounted on the unit guide 470 which is slidingly mounted to display case 500 via the engagement of the guide ribs 473 of the unit guide 470 with the mounting guides on the rear surface of the display case 500. (Id. at c.4, ll.18-23, 49-51; see Figures 5-7). Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements from each other.
In this light and to advance prosecution by providing art rejections infra, the Examiner construes “a unit guide including a mounting body on which the printed circuit board is mounted…” as being a single unit that performs the function of mounting. The claims will be examined as such.

Claim Rejections - 35 USC § 251
New Matter
Claims 8-12 and 14-27 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a unit guide with the claims requirements as set forth above. (See § X.A supra for further explanation).

Original Patent Requirement
To the degree a reviewing body finds that the removal of the display case being “installed on a rear surface of the panel member” and “display unit is mounted on the display case” is indeed a correct broadening error statement, the following rejection to this feature is provided as set forth below:

Claim 27 is rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the present case, it does not appear from the face of the original patent that Applicant intended to cover a “door” apart from “a refrigerator comprising: a cabinet having storage space; and a door.” The Technical Problem first makes clear that the invention is drawn to a refrigerator having a display unit that may be easily mounted in a door of refrigerator. (‘304 Patent at c.1, ll.20-25). To support the Examiner’s position, the Examiner finds that ‘304 Patent is clear that “refrigerator 1 according to the present embodiment includes a main body in which a storage chamber is formed, and at least one door 30 coupled movably to the main body 10 to open/close the storage chamber.” (‘304 Patent at c.2, ll.32-40; see Figures 1, 2). It is readily apparent that the entire point of the ‘304 Patent was to solve a problem of forming a cavity within a refrigerator door, in a particular way, to allow the ease of insertion of a display unit. (Id. at Abstract, c.1, ll.20-52). The claims as filed and during prosecution were always drawn to a refrigerator with a door comprising a cavity, having particular structural features therein, to allow the insertion of a display unit. There is no embodiment or suggestion in the specification that applicant invented or intended to cover a door without having the refrigerator having a main body in which a storage chamber is formed in part by the door.
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, 926 F.3d at 1348-49. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 1349. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments including arbors. Id. at 1352. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. Similarly, the patent here does not clearly and unequivocally disclose any embodiment that includes a door without having the refrigerator having a main body in which a storage chamber is formed in part by the door. Thus, to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 8,770,684
Claims 8, 9, 11, 12, 14, 15, 16 and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 15, 11, 1, 5, 2, 3, 4, 1, 6, 14, 1, 7 and 1, respectively, (“‘684 ODP Claims”) of U.S. Patent No. 8,770,684 (“‘684 Patent”) in view of Lee et al. (International Publication No. WO 2007/011178 A1) (“Lee”) and Hamabe (Japanese Publication No. JP 03-036481 A – English Translation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 8, 9, 11, 12, 14, 15, 16 and 18-26 are identical or similar and/or covered by the ‘684 ODP Claims. The Examiner finds that claims 8, 9, 11, 12, 14, 15, 16 and 18-26 of the ‘621 Continuation Reissue Application have essentially the same claim requirements as the ‘684 ODP Claims, just somewhat broader and narrower. In addition, where claims 8, 9, 11, 12, 14, 15, 16 and 18-26 of the ‘621 Continuation Reissue Application and the ‘684 ODP Claims are not exactly the same, the Examiner finds that claims 8, 9, 11, 12, 14, 15, 16 and 18-26 of the ‘621 Continuation Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘684 ODP Claims.
As set forth supra, the Examiner finds that the recited unit guide structure is indefinite. (See § IX.B, supra). Subsequently, and as set forth supra, the Examiner construes a unit guide as being a single unit that performs the function of mounting.
The Examiner finds that the ‘684 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for a pattern on a rear surface of the panel member; the display unit comprising the unit guide/mounting body having an elongated flat shape; the printed circuit board being mounted on the unit guide/mounting body structure; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; mounting guides spaced apart from each other and  mounted on the rear surface of the panel member to guide a mounting location of the unit guide of the display unit and protruded toward a rear surface of the inner case; the mounting guides being located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material; and the guide ribs being coupled to the mounting guides when the display unit is inserted in the display case.
However, a panel member of a refrigerator having a pattern on a rear surface of the panel member is known in the art. The Examiner finds that Lee, for example teaches a refrigerator door panel 190 completely enclosing a display portion 70 and having input marks print thereon correlating to input section of the display portion 70 facing the rear portion of the door panel 190. (Lee at p.6, ll.6-10; p.11, ll.25-27; p.12, ll.1-8; p.13, l.29 - p.14, l.2; p.23, ll.4-10).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the panel member of a refrigerator having a pattern on a rear surface of the panel member as described in Lee in the refrigerator of the ‘684 Patent.
A person of ordinary skill in the art would be motivated to include a panel member of a refrigerator having a pattern on a rear surface of the panel member, since it would provide a mechanism to isolate the sensing part from the outside, thereby preventing moisture, dust, etc. from permeating the sensing part (Id. at p.7, ll.9-12; p. 12, ll.9-13; p.23, l.29 – p.24, l.5); and prevent elements from protruding outward and improve the front external appearance of the door of the refrigerator, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; p.2, ll.13-15; p.7, ll.6-8; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a refrigerator door that is physically attractive and a manner in which a panel of a refrigerator may be freely cleaned with a damp cloth or the like without affecting the operation of the refrigerator. (Id.)
Similarly, a display unit comprising the unit guide/mounting body having an elongated flat shape; the printed circuit board being mounted on the unit guide/mounting body structure; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; mounting guides spaced apart from each other and mounted on the rear surface of the panel member to guide a mounting location of the unit guide of the display unit and protruded toward a rear surface of the inner case; the mounting guides being located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material; and the guide ribs being coupled to the mounting guides when the display unit is inserted in the display case is known in the art.
The Examiner finds that Hamabe, for example, teaches a door of a refrigerator comprising combination panel 5/door cap member 17/cover 21 providing sliding mechanisms 31 and 32 that protrude to a rear surface the combination panel 5/door cap member 17/cover 21. (Hamabe at Constitution; also see English Translation at p.2, ll.12-18; p.8, ll.15-16; p.8, l.22 – p.9, l.3; p.10, ll.1-16; p.12, ll.18-19; see Figures 1-6). The Examiner finds that Hamabe further teaches the protruding sliding mechanisms 31 and 32 providing a mechanism to allow the protruding mounting guide sliding portion defining sections 27 and 28 of the console panel 24 to guide the mounting location of the console panel 24. (Id.) The Examiner finds that Hamabe teaches an electrical board 26 being mounted on an elongated flat-shaped control panel 24 that includes guide-rib edges at the end of the elongated flat-shaped control panel 24 that engage sliding portion defining sections 27 and 28 to guide the mounting location of the console panel 24. (Id.). The Examiner finds that Hamabe teaches an electrical board 26 being mounted being positioned between the sliding portion defining sections 27 and 28. (See id at Figure 3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a display part comprising the unit guide/mounting body having an elongated flat shape; the printed circuit board being mounted on the unit guide/mounting body structure; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; mounting guides spaced apart from each other and  mounted on the rear surface of the panel member to guide a mounting location of the unit guide of the display unit and protruded toward a rear surface of the inner case; the mounting guides being located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material; and the guide ribs being coupled to the mounting guides when the display unit is inserted in the display case as described in Hamabe in the refrigerator of the ‘684 ODP Claims and Lee.
A person of ordinary skill in the art would be motivated to include a display part comprising the unit guide/mounting body having an elongated flat shape; the printed circuit board being mounted on the unit guide/mounting body structure; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; mounting guides spaced apart from each other and  mounted on the rear surface of the panel member to guide a mounting location of the unit guide of the display unit and protruded toward a rear surface of the inner case; the mounting guides being located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material; and the guide ribs being coupled to the mounting guides when the display unit is inserted in the display case, since it would provide a mechanism to prevent the projection of the console panel/display device from the door panel, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; also see English Translation at p.5, ll.8-20; p.11, ll.8-22). In other words, such a modification would display device that is more durable and shock resistant.

With respect to the limitations of claim 21, the ‘684 Patent, Lee and Hamabe teaches and/or renders obvious
wherein the mounting guides are formed of plastic material to be attached to the rear surface of the panel member.

 In this regard, the Examiner finds that the ‘304 Patent discloses mounting guides 570 being provided on the rear surface of the panel member 100 and potentially being formed from plastic material “coupled to the rear surface of the panel member." (‘304 Patent at c.4, ll.8-23). In this light and to advance prosecution by providing art rejections, the Examiner construes ‘the mounting guides are formed of plastic material to be attached to the rear surface of the panel member” as the mounting guide being formed of plastic material “coupled to” the rear surface of the panel member. (Id.)
From this perspective, the Examiner finds that Hamabe teaches the door of a refrigerator comprising combination panel 5/door cap member 17/cover 21 providing sliding mechanisms 31 and 32 that protrude to a rear surface the combination panel 5/door cap member 17/cover 21. (Hamabe at Constitution; also see English Translation at p.2, ll.12-18; p.8, ll.15-16; p.8, l.22 – p.9, l.3; p.10, ll.1-16; p.12, ll.18-19; see Figures 1-6). While the ‘684 Patent, Lee and Hamabe teaches and renders obvious all the limitations, as set forth above, the ‘684 Patent, Lee and Hamabe is silent to the mounting guides being formed of plastic material.
In examination of the ‘304 Patent, the Examiner finds no criticality for the mounting guides to be formed of a plastic material, only a preference thereto. (‘304 Patent at c.4, ll.19-23). Thus, the Examiner finds that it would have been obvious to one have ordinary skill in the art at the time the invention was made to form the mounting guides from a plastic material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘684 ODP Claim of the ‘684 Patent in view of Lee and Hamabe as applied to claims 8, 9, 11, 12, 14, 15, 16 and 18-26 above, and further in view of Nagahata (Japanese Publication No. JP 2001-153538 – Machine Translation). 
With respect to the limitations of claim 10, and
wherein the display part is a liquid crystal display
 
The Examiner finds that the ‘684 Patent, Lee and Hamabe discloses all the limitations, as set forth above, except for specifically calling for the display part being a liquid crystal display.
However, a refrigerator comprising a display unit that has a display part which is a liquid crystal display is known in the art. The Examiner finds that Nagahata, for example, teaches a refrigerator door including a refrigerator door including a display unit (combination substrate tie-down plate 54, printed circuit board 32, and liquid crystal display 42) comprising a liquid crystal display 42. (Nagahata at ¶¶ 0014-0015, 0026-0027, 0031; see Figures 1-5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a liquid crystal display as the display part of a display unit as described in Nagahata in the refrigerator of the 684 Patent, Lee and Hamabe.
A person of ordinary skill in the art would be motivated to include a liquid crystal display as the display part of a display unit, since it would contribute to and provide a small and compact footprint of the display unit. In other words, such a modification would have provided display unit that is designed to be placed into the confines of a refrigerator without space constraints, thereby decreasing the manufacturing costs and increasing the aesthetic appearance.


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘684 ODP Claim of the ‘684 Patent in view of Lee and Hamabe as applied to claims 8, 9, 11, 12, 14, 15, 16 and 18-26 above, and further in view of Sirketi (International Publication No. WO 2007/060188 A2). 
With respect to the limitations of claim 17, and
wherein the cover member comprises a shielding part to shield the inserting part and mount parts extended to both sides of the shielding part to be coupled to the deco member.

The Examiner finds that the ‘684 Patent, Lee and Hamabe discloses all the limitations, as set forth above, except for specifically calling for the cover member comprising a shielding part to shield the inserting part and mount parts extended to both sides of the shielding part to be coupled to the deco member.
However, a cover member of a refrigerator having a shielding part to shield the inserting part and mount parts extended to both sides of the shielding part to be coupled to the deco member is known in the art. The Examiner finds that Sirketi, for example, teaches a household appliance that is a refrigerator having upper and lower compartments for which entry is controlled by the opening and closing of door 2. (Sirketi ¶¶ 0001-0002, 0022, 0024; see Figure 1). The Examiner finds that Sirketi teaches the door 2 of the household appliance 1 having a cover 12 that covers the opening 10 after the display 3 is inserted into the receiving space (open space of display casing 11 for receiving display 3) of the display casing 11. (Id. at ¶¶ 0018-0019, 0023; see Figures 2, 5). The Examiner finds that Sirketi teaches the cover 12 having a shielding part (center main portion of cover 12) that shields the opening 10 and mount parts (small portions of cover 12 on the sides thereof to allow for screw assisted attachment to horizontal panel 9) extended to both sides of the cover 12 to be coupled to the horizontal panel 9 having an opening 10 therein. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the cover member of a refrigerator having a shielding part to shield the inserting part and mount parts extended to both sides of the shielding part to be coupled to the deco member as described in Sirketi in the refrigerator of the 684 Patent, Lee and Hamabe.
A person of ordinary skill in the art would be motivated to include a cover member of a refrigerator having a shielding part to shield the inserting part and mount parts extended to both sides of the shielding part to be coupled to the deco member, since it would provide a mechanism to protect the display when emplaced within the display casing from external effects. (Id. at ¶ 0018). In other words, such a modification would have provided a manner in which display may be completely isolated and protected from the outside environment, thereby increasing the operational longevity of the display.

Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 11, 12, 14-23 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Lee et al. (International Publication No. WO 2007/011178 A1) (“Lee”) and Hamabe (Japanese Publication No. JP 03-036481 A – English Translation).
With respect to the limitations of claim 8, Sirketi discloses
[a] refrigerator, comprising: a cabinet having a storage space; a door opening and closing the storage space, the door comprising:

The Examiner finds that Sirketi discloses a household appliance that is a refrigerator having upper and lower compartments for which entry is controlled by the opening and closing of door 2. (Sirketi ¶¶ 0001-0002, 0022, 0024; see Figure 1).

panel member provided with a display window which is spaced apart from an edge of the panel member, and configured to form a front exterior of the door of the refrigerator, and a pattern on a rear surface of the panel member;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an outer wall 6 that forms the front exterior of the door 2 with window 16 which is spaced apart from the edge of the outer wall 6. (Id. at ¶¶ 0017, 0020-0021, 0023; see Figures 2-3). The Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 that provide a user to change certain parameters and a screen 5 that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016).
The Examiner finds that Sirketi discloses all the limitations, as set forth above, except for specifically calling for a pattern on a rear surface of the panel member.
However, a panel member of a refrigerator having a pattern on a rear surface of the panel member is known in the art. The Examiner finds that Lee, for example teaches a refrigerator door panel 190 completely enclosing a display portion 70 and having input marks print thereon correlating to input section of the display portion 70 facing the rear portion of the door panel 190. (Lee at p.6, ll.6-10; p.11, ll.25-27; p.12, ll.1-8; p.13, l.29 - p.14, l.2; p.23, ll.4-10).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the panel member of a refrigerator having a pattern on a rear surface of the panel member as described in Lee in the refrigerator of Sirketi.
A person of ordinary skill in the art would be motivated to include a panel member of a refrigerator having a pattern on a rear surface of the panel member, since it would provide a mechanism to isolate the sensing part from the outside, thereby preventing moisture, dust, etc. from permeating the sensing part (Id. at p.7, ll.9-12; p. 12, ll.9-13; p.23, l.29 – p.24, l.5); and prevent elements from protruding outward and improve the front external appearance of the door of the refrigerator, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; p.2, ll.13-15; p.7, ll.6-8; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a refrigerator door that is physically attractive and a manner in which a panel of a refrigerator may be freely cleaned with a damp cloth or the like without affecting the operation of the refrigerator. (Id.)

an inner case spaced apart from the panel member and configured to form a rear exterior of the door of the refrigerator;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an inner wall 7 that forms the rear exterior of the door 2. (Id. at ¶¶ 0017, 0023; see Figures 2-3). 

a deco member that connects the panel member and the inner case to form at least a side, upper or lower exterior of the door and having an inserting part;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having horizontal panels 9 that connects the outer wall 6 and inner wall 7 to form the lower exteriors of the door 2. The Examiner finds that finds that Sirketi discloses the door 2 of the household appliance 1 having side panels (unlabeled) connecting the outer wall 6 and inner wall 7 to form the side exteriors of the door 2. (Id. see Figures 1, 4, 5). The Examiner further finds that Sirketi discloses one of the horizontal panels 9 having an opening 10. (Id. at ¶¶ 0017-0018, 0022-0023, 0025; see Figures 3-4). 

a display case disposed within a space defined by the panel member, the inner case, and the deco member, the display case being installed on a rear surface of the panel member, the display case including a first side wall, a second side wall that faces the first side wall, a rear wall that connects the first side wall and the second side wall to define a receiving space, a first opening facing a rear surface of the panel member, and a second opening communicating with the inserting part; and

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 including a display casing 11 disposed in a space defined by the outer wall 6, inner wall 7, and horizontal panel 9. The Examiner finds that Sirketi discloses a display casing 11 comprising first and second side walls with a rear wall connecting the respective sidewalls forming/defining a receiving space (open space of display casing 11 for receiving display 3), a first opening (opening of display casing 11 that faces outer wall 6) facing and bearing on a rear surface of the outer wall 6, and a second opening (opening of display casing 11 that faces horizontal panel 9) communicating with an opening 10. (Id. at ¶¶ 0018-0020, 0023-0025; see Figures 2-3). 

insulating material filled in a space defined by the panel member, the inner case, the deco member and the display case so that the insulating material contacts with the panel member, the inner case, the deco member and the display case;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an insulation material being filled in a space defined by the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11 so that the insulating material contacts with the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11. (Id. at ¶¶ 0023-0024; see Figures 1-3). 

a display unit inserted into the receiving space of the display case through the inserting part and the second opening,

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having a display 3 inserted into the receiving space (open space of display casing 11 for receiving display 3) of the display casing 11 through the opening 10 and the second opening (opening of display casing 11 that faces horizontal panel 9). (Id. at ¶¶ 0018-0019, 0023-0025; see Figures 1-2). 

the display unit being mounted on the display case, the display unit comprising:
a sensing part to sense a touch manipulation of a user
a display part mounted on a printed circuit board;
a unit guide including a mounting body on which the printed circuit board is mounted and has an elongated flat shape; and
guide ribs protruding from the mounting body on the unit guide; and
mounting guides spaced apart from each other and mounted on the rear surface of the panel member to guide a mounting location of the unit guide of the display unit and protruded toward a rear surface of the inner case,
wherein the printed circuit board is positioned between the guide ribs,
wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material, and
wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case.

In this regard, the Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 (i.e., sensing part) that provide a user to change certain parameters and a screen 5 (i.e., display part) that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016). The Examiner finds that Sirketi discloses the display 3 including a frame (i.e., unit guide) on which the one or more buttons 4 and the screen 5 are mounted. (Id. see Figure 2). The Examiner finds that the display 3 of Sirketi would inherently include processing circuitry comprising of hardware circuitry that provides a connection between the one or more buttons 4 and the screen 5. The Examiner finds that the display 3 of Sirketi would inherently also include hardware/software circuitry which provides the changing and monitoring operational functionality. The Examiner finds that the frame (i.e., unit guide) of the display 3 of Sirketi would inherently include mounting of the hardware processing circuitry therein in order to provide a properly structurally sound display unit.
As set forth supra, the Examiner finds that the recited unit guide structure is indefinite. (See § IX.B, supra). Subsequently, and as set forth supra, the Examiner construes a unit guide as being a single unit that performs the function of mounting.
While Sirketi discloses all the limitations, as set forth above, Sirketi and Lee is silent to specifically calling for the display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case.
However, a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case is known in the art. 
The Examiner finds that Hamabe, for example, teaches a door of a refrigerator comprising combination panel 5/door cap member 17/cover 21 providing sliding mechanisms 31 and 32 that protrude to a rear surface the combination panel 5/door cap member 17/cover 21. (Hamabe at Constitution; also see English Translation at p.2, ll.12-18; p.8, ll.15-16; p.8, l.22 – p.9, l.3; p.10, ll.1-16; p.12, ll.18-19; see Figures 1-6). The Examiner finds that Hamabe further teaches the protruding sliding mechanisms 31 and 32 providing a mechanism to allow the protruding mounting guide sliding portion defining sections 27 and 28 of the console panel 24 to guide the mounting location of the console panel 24. (Id.) The Examiner finds that Hamabe teaches an electrical board 26 being mounted on an elongated flat-shaped control panel 24 that includes guide-rib edges at the end of the elongated flat-shaped control panel 24 that engage sliding portion defining sections 27 and 28 to guide the mounting location of the console panel 24. (Id.). The Examiner finds that Hamabe teaches an electrical board 26 being mounted being positioned between the sliding portion defining sections 27 and 28. (See id at Figure 3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case as described in Hamabe in the refrigerator of Sirketi and Lee.
A person of ordinary skill in the art would be motivated to include a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case, since it would provide a mechanism to prevent the projection of the console panel/display device from the door panel, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; also see English Translation at p.5, ll.8-20; p.11, ll.8-22). In other words, such a modification would display device that is more durable and shock resistant.

With respect to the limitations of claim 9, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein the display window is formed to be transparent or translucent.

The Examiner finds that the instant claim requirement provides no type of structure and/or material that is providing the transparent or translucent property. Hence, the claim limitation would only require the display window to have either transparent or translucent properties.
In this light, the Examiner finds that Sirketi discloses the window 16 being a “screen window.” (Id. at ¶¶ 0020-0021, 0023; see Figures 2-3). The Examiner finds that Sirketi discloses the “screen (5) bear[ing] on the screen window (16)." Since Sirketi clearly discloses the screen 5 allowing the monitoring of the changes being made, the Examiner finds that one of ordinary skill in the art would recognize that the screen window 16 would definitely allow light there through, either scattered or without being scattered, depending on its properties. 

To the degree a reviewing body finds that it is not inherent that Sirketi, alone, teaches “the display window is formed to be transparent or translucent,” (emphasis added) the following alternative to this feature is provided as set forth below:
The Examiner finds that Lee teaches a refrigerator door having a front glass plate/front decoration 90 of the door that is either made of glass or plastic. (Lee. at Abstract; p.11, ll.18-30).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a panel member being formed of glass or plastic material as described in Lee in the refrigerator of Sirketi, Lee and Hamabe.
A person of ordinary skill in the art would be motivated to include a panel member being formed of glass or plastic material, since it would provide a mechanism to improve the front external appearance of the door of the refrigerator, thereby increasing aesthetic value of the refrigerator. (Id. at p.2, ll.13-15; p.7, ll.6-8; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a refrigerator door that is physically attractive.

With respect to the limitations of claim 11, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein the unit guide is mounted on the display case.

The Examiner finds that Sirketi discloses the display 3 including a frame (i.e., unit guide) being mounted on the display casing 11 via buffer 13. (Sirketi at ¶¶ 0019, 0023; see Figure 2).

With respect to the limitations of claim 12, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein the panel member is formed of glass or plastic material
 
In this regard, the Examiner finds that Lee teaches a refrigerator door having a front glass plate/front decoration 90 of the door that is either made of glass or plastic. (Lee at Abstract; p.11, ll.18-30).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a panel member being formed of glass or plastic material as described in Lee in the refrigerator of Sirketi, Lee and Hamabe.
A person of ordinary skill in the art would be motivated to include a panel member being formed of glass or plastic material, since it would provide a mechanism to improve the front external appearance of the door of the refrigerator, thereby increasing aesthetic value of the refrigerator. (Id. at p.2, ll.13-15; p.7, ll.6-8; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a refrigerator door that is physically attractive.

With respect to the limitations of claim 14, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein a manipulation part to be touched by the user for manipulating is printed or formed in a rugged shape on the panel member corresponding to the sensing part
 
In this regard, the Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 that provide a user to change certain parameters and a screen 5 that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016). While Sirketi discloses one or more buttons 4 that provide the ability for the user to change certain parameters, the Examiner finds that Sirketi, Lee and Hamabe, as set forth above, is silent to a manipulation part to be touched by the user for manipulating being printed or formed in a rugged shape on the panel member corresponding to the sensing part.
In addition, the Examiner finds that Lee teaches a refrigerator door panel 190 completely enclosing a display portion 70 and having input marks print thereon correlating to input section of the display portion 70 facing the rear portion of the door panel 190. (Lee at p.6, ll.6-10; p.11, ll.25-27; p.12, ll.1-8; p.13, l.29 - p.14, l.2; p.23, ll.4-10).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the sensing part behind the panel and manipulation parts to be touched by the user for manipulating being printed or formed in a rugged shape on the panel member corresponding to the sensing part as described in Lee in the refrigerator of Sirketi, Lee and Hamabe.
A person of ordinary skill in the art would be motivated to include the sensing part behind the panel and manipulation parts to be touched by the user for manipulating being printed or formed in a rugged shape on the panel member corresponding to the sensing part, since it would provide a mechanism to isolate the sensing part from the outside, thereby preventing moisture, dust, etc. from permeating the sensing part. (Id. at p.7, ll.9-12; p. 12, ll.9-13; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a manner in which a panel of a refrigerator may be freely cleaned with a damp cloth or the like without affecting the operation of the refrigerator. (Id.)

With respect to the limitations of claim 15, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein the deco member comprises cap decoes, and one of the cap decoes includes the inserting part.

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having horizontal panels 9 that connects the outer wall 6 and inner wall 7 to form the lower exteriors of the door 2. The Examiner finds that finds that Sirketi discloses the door 2 of the household appliance 1 having side panels (unlabeled) connecting the outer wall 6 and inner wall 7 to form the side exteriors of the door 2. (Sirketi; see Figures 1, 4, 5). The Examiner further finds that Sirketi discloses one of the horizontal panels 9 having an opening 10. (Id. at ¶¶ 0017-0018, 0022-0023, 0025; see Figures 3-4). 

With respect to the limitations of claim 16, Sirketi, Lee and Hamabe teaches and/or renders obvious
a cover member to cover the inserting part after the display unit is inserted into the receiving space of the display case.

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having a cover 12 that covers the opening 10 after the display 3 is inserted into the receiving space (open space of display casing 11 for receiving display 3) of the display casing 11. (Id. at ¶¶ 0018-0019, 0023; see Figures 2, 5).

With respect to the limitations of claim 17, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein the cover member comprises a shielding part to shield the inserting part and mount parts extended to both sides of the shielding part to be coupled to the deco member.

The Examiner finds that Sirketi discloses the cover 12 having a shielding part (center main portion of cover 12) that shields the opening 10 and mount parts (small portions of cover 12 on the sides thereof to allow for screw assisted attachment to horizontal panel 9) extended to both sides of the cover 12 to be coupled to the horizontal panel 9 having an opening 10 therein. (Id.)

With respect to the limitations of claims 18-20, Sirketi, Lee and Hamabe teaches and/or renders obvious
a pressure part configured to pressurize the unit guide toward the rear surface of the panel member (claim 18);

wherein the pressure part is disposed on the display case (claim 19); and

wherein the pressure part includes an inclined surface inclined toward the rear surface of the panel member (claim 20).

The Examiner finds that Sirketi discloses the display casing 11 having a top portion with inclined ribs (i.e., pressure part) that would guide the frame of the display 3 toward the rear surface of the outer wall 6 with windows 16, 116. (Sirketi at ¶¶ 0018-0019, 0023; see Figures 2, 3).

With respect to the limitations of claim 21, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein the mounting guides are formed of plastic material to be attached to the rear surface of the panel member.

 In this regard, the Examiner finds that the ‘304 Patent discloses mounting guides 570 being provided on the rear surface of the panel member 100 and potentially being formed from plastic material “coupled to the rear surface of the panel member." (‘304 Patent at c.4, ll.8-23). In this light and to advance prosecution by providing art rejections, the Examiner construes ‘the mounting guides are formed of plastic material to be attached to the rear surface of the panel member” as the mounting guides being formed of plastic material “coupled to” the rear surface of the panel member. (Id.)
From this perspective, the Examiner finds that Hamabe teaches the door of a refrigerator comprising combination panel 5/door cap member 17/cover 21 providing sliding mechanisms 31 and 32 that protrude to a rear surface the combination panel 5/door cap member 17/cover 21. (Hamabe at Constitution; also see English Translation at p.2, ll.12-18; p.8, ll.15-16; p.8, l.22 – p.9, l.3; p.10, ll.1-16; p.12, ll.18-19; see Figures 1-6). While Sirketi, Lee and Hamabe teaches and renders obvious all the limitations, as set forth above, Sirketi, Lee and Hamabe is silent to the mounting guides being formed of plastic material.
In examination of the ‘304 Patent, the Examiner finds no criticality for the mounting guides to be formed of a plastic material, only a preference thereto. (‘304 Patent at c.4, ll.19-23). Thus, the Examiner finds that it would have been obvious to one have ordinary skill in the art at the time the invention was made to form the mounting guide from a plastic material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With respect to the limitations of claim 22, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein the display case is coupled to an inner surface of the deco member.

The Examiner finds that Sirketi discloses the display casing 11 having a lower portion that is coupled to the inner surface of the horizontal panel 9 having an opening 10 therein. (Id. at ¶¶ 0018, 0023; see Figures 2, 3).

With respect to the limitations of claim 23, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein the display part faces the display window when the unit guide is inserted in the receiving space through the inserting part and the second opening
 
In this regard, the Examiner finds that Sirketi discloses the display 3 facing the display window 16 when the frame of the display 3 is inserted in the receiving space (open space of display casing 11 for receiving display 3) through opening 10 and the second opening (opening of display casing 11 that faces horizontal panel 9). (Id. at ¶¶ 0018-0019, 0023-0025; see Figures 1-2).
In addition, the Examiner finds that Lee, teaches a refrigerator door having a front glass plate/front decoration 90/190 with a transparent window 92/192 that faces and covers the display portion 70/170. (Lee at Abstract; p.11, ll.18-30, p.13, l.22 – c.14, l.2; see Figures 3, 4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a display window that faces and covers a display part as described in Lee in the refrigerator of Sirketi, Lee and Hamabe.
A person of ordinary skill in the art would be motivated to include a display window that faces and covers a display part, since it would provide a mechanism to prevent elements from protruding outward and improve the front external appearance of the door of the refrigerator, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; p.2, ll.13-15; p.7, ll.6-8; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a refrigerator door that is physically attractive.

With respect to the limitations of claim 25, Sirketi, Lee and Hamabe teaches and/or renders obvious
wherein the display case further comprises a bending part, and

a front surface of the bending part is in contact with the rear surface of the panel member.

In this regard, the ‘304 patent provides insufficient instant disclosure to the structure and/or material that forms the bending part, and minus such disclosure, the Examiner finds that any edge surface of a display case placed against a flat surface of a panel will inherently have a ‘bending part' thereof. (See ‘304 Patent at c.3, ll.57-64). In this light and to advance prosecution by providing art rejections, the Examiner construes the ‘bending part’ as a front surface of a display casing that is “closely adhered to” the rear surface of the panel in order to prevent insulation material from entering the “display unit mounting space” (emphasis added). (Id.)
From this perspective, the Examiner finds that Sirketi discloses the display casing 11 having a front portion (i.e., bending part thereof) with contact front surface edges that are closely adhered to the rear surface of the outer wall 6 to prevent insulation material from entering the having a lower portion that is coupled to the inner surface of the horizontal panel 9 having an opening 10 therein. (Id. at ¶¶ 0024).

With respect to the limitations of claim 26, Sirketi discloses
[a] refrigerator, comprising: a cabinet having a storage space; a door opening and closing the storage space, the door comprising:

The Examiner finds that Sirketi discloses a household appliance that is a refrigerator having upper and lower compartments for which entry is controlled by the opening and closing of door 2. (Sirketi ¶¶ 0001-0002, 0022, 0024; see Figure 1).

panel member provided with a display window which is spaced apart from an edge of the panel member, and configured to form a front exterior of the door of the refrigerator, and a pattern on a rear surface of the panel member;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an outer wall 6 that forms the front exterior of the door 2 with window 16 which is spaced apart from the edge of the outer wall 6. (Id. at ¶¶ 0017, 0020-0021, 0023; see Figures 2-3). The Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 that provide a user to change certain parameters and a screen 5 that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016).
The Examiner finds that Sirketi discloses all the limitations, as set forth above, except for specifically calling for a pattern on a rear surface of the panel member.
However, a panel member of a refrigerator having a pattern on a rear surface of the panel member is known in the art. The Examiner finds that Lee, for example teaches a refrigerator door panel 190 completely enclosing a display portion 70 and having input marks print thereon correlating to input section of the display portion 70 facing the rear portion of the door panel 190. (Lee at p.6, ll.6-10; p.11, ll.25-27; p.12, ll.1-8; p.13, l.29 - p.14, l.2; p.23, ll.4-10).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the panel member of a refrigerator having a pattern on a rear surface of the panel member as described in Lee in the refrigerator of Sirketi.
A person of ordinary skill in the art would be motivated to include a panel member of a refrigerator having a pattern on a rear surface of the panel member, since it would provide a mechanism to isolate the sensing part from the outside, thereby preventing moisture, dust, etc. from permeating the sensing part (Id. at p.7, ll.9-12; p. 12, ll.9-13; p.23, l.29 – p.24, l.5); and prevent elements from protruding outward and improve the front external appearance of the door of the refrigerator, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; p.2, ll.13-15; p.7, ll.6-8; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a refrigerator door that is physically attractive and a manner in which a panel of a refrigerator may be freely cleaned with a damp cloth or the like without affecting the operation of the refrigerator. (Id.)

an inner case spaced apart from the panel member and configured to form a rear exterior of the door of the refrigerator;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an inner wall 7 that forms the rear exterior of the door 2. (Id. at ¶¶ 0017, 0023; see Figures 2-3). 

a deco member that connects the panel member and the inner case to form at least a side, upper or lower exterior of the door and having an inserting part;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having horizontal panels 9 that connects the outer wall 6 and inner wall 7 to form the lower exteriors of the door 2. The Examiner finds that finds that Sirketi discloses the door 2 of the household appliance 1 having side panels (unlabeled) connecting the outer wall 6 and inner wall 7 to form the side exteriors of the door 2. (Id. see Figures 1, 4, 5). The Examiner further finds that Sirketi discloses one of the horizontal panels 9 having an opening 10. (Id. at ¶¶ 0017-0018, 0022-0023, 0025; see Figures 3-4). 

a display case disposed within a space defined by the panel member, the inner case, and the deco member, the display case being installed on a rear surface of the panel member, the display case including a first side wall, a second side wall that faces the first side wall, a rear wall that connects the first side wall and the second side wall to define a receiving space, a first opening facing a rear surface of the panel member, and a second opening communicating with the inserting part; and

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 including a display casing 11 disposed in a space defined by the outer wall 6, inner wall 7, and horizontal panel 9. The Examiner finds that Sirketi discloses a display casing 11 comprising first and second side walls with a rear wall connecting the respective sidewalls forming/defining a receiving space (open space of display casing 11 for receiving display 3), a first opening (opening of display casing 11 that faces outer wall 6) facing and bearing on a rear surface of the outer wall 6, and a second opening (opening of display casing 11 that faces horizontal panel 9) communicating with an opening 10. (Id. at ¶¶ 0018-0020, 0023-0025; see Figures 2-3). 

insulating material filled in a space defined by the panel member, the inner case, the deco member and the display case so that the insulating material contacts with the panel member, the inner case, the deco member and the display case;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an insulation material being filled in a space defined by the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11 so that the insulating material contacts with the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11. (Id. at ¶¶ 0023-0024; see Figures 1-3). 

a display unit inserted into the receiving space of the display case through the inserting part and the second opening,

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having a display 3 inserted into the receiving space (open space of display casing 11 for receiving display 3) of the display casing 11 through the opening 10 and the second opening (opening of display casing 11 that faces horizontal panel 9). (Id. at ¶¶ 0018-0019, 0023-0025; see Figures 1-2). 
the display unit being mounted on the display case, the display unit comprising:
a sensing part 
a display part mounted on a printed circuit board;
a unit guide including a mounting body on which the printed circuit board is mounted and has an elongated flat shape; and
guide ribs protruding from the mounting body on the unit guide; and
mounting guides spaced apart from each other and mounted on the rear surface of the panel member to guide a mounting location of the unit guide of the display unit and protruded toward a rear surface of the inner case,
wherein the printed circuit board is positioned between the guide ribs,
wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material, and
wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case.

In this regard, the Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 (i.e., sensing part) that provide a user to change certain parameters and a screen 5 (i.e., display part) that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016). The Examiner finds that Sirketi discloses the display 3 including a frame (i.e., unit guide) on which the one or more buttons 4 and the screen 5 are mounted. (Id. see Figure 2). The Examiner finds that the display 3 of Sirketi would inherently include processing circuitry comprising of hardware circuitry that provides a connection between the one or more buttons 4 and the screen 5. The Examiner finds that the display 3 of Sirketi would inherently also include hardware/software circuitry which provides the changing and monitoring operational functionality. The Examiner finds that the frame (i.e., unit guide) of the display 3 of Sirketi would inherently include mounting of the hardware processing circuitry therein in order to provide a properly structurally sound display unit.
As set forth supra, the Examiner finds that the recited unit guide structure is indefinite. (See § IX.B, supra). Subsequently, and as set forth supra, the Examiner construes a unit guide as being a single unit that performs the function of mounting.
While Sirketi discloses all the limitations, as set forth above, Sirketi and Lee is silent to specifically calling for the display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case.
However, a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case is known in the art. 
The Examiner finds that Hamabe, for example, teaches a door of a refrigerator comprising combination panel 5/door cap member 17/cover 21 providing sliding mechanisms 31 and 32 that protrude to a rear surface the combination panel 5/door cap member 17/cover 21. (Hamabe at Constitution; also see English Translation at p.2, ll.12-18; p.8, ll.15-16; p.8, l.22 – p.9, l.3; p.10, ll.1-16; p.12, ll.18-19; see Figures 1-6). The Examiner finds that Hamabe further teaches the protruding sliding mechanisms 31 and 32 providing a mechanism to allow the protruding mounting guide sliding portion defining sections 27 and 28 of the console panel 24 to guide the mounting location of the console panel 24. (Id.) The Examiner finds that Hamabe teaches an electrical board 26 being mounted on an elongated flat-shaped control panel 24 that includes guide-rib edges at the end of the elongated flat-shaped control panel 24 that engage sliding portion defining sections 27 and 28 to guide the mounting location of the console panel 24. (Id.). The Examiner finds that Hamabe teaches an electrical board 26 being mounted being positioned between the sliding portion defining sections 27 and 28. (See id at Figure 3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case as described in Hamabe in the refrigerator of Sirketi and Lee.
A person of ordinary skill in the art would be motivated to include a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case, since it would provide a mechanism to prevent the projection of the console panel/display device from the door panel, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; also see English Translation at p.5, ll.8-20; p.11, ll.8-22). In other words, such a modification would display device that is more durable and shock resistant.

With respect to the limitations of claim 27, Sirketi discloses
[a] refrigerator, comprising: a cabinet having a storage space; a door opening and closing the storage space, the door comprising:

The Examiner finds that Sirketi discloses a household appliance that is a refrigerator having upper and lower compartments for which entry is controlled by the opening and closing of door 2. (Sirketi ¶¶ 0001-0002, 0022, 0024; see Figure 1).

panel member provided with a display window which is spaced apart from an edge of the panel member, and configured to form a front exterior of the door of the refrigerator, and a pattern on a rear surface of the panel member;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an outer wall 6 that forms the front exterior of the door 2 with window 16 which is spaced apart from the edge of the outer wall 6. (Id. at ¶¶ 0017, 0020-0021, 0023; see Figures 2-3). The Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 that provide a user to change certain parameters and a screen 5 that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016).
The Examiner finds that Sirketi discloses all the limitations, as set forth above, except for specifically calling for a pattern on a rear surface of the panel member.
However, a panel member of a refrigerator having a pattern on a rear surface of the panel member is known in the art. The Examiner finds that Lee, for example teaches a refrigerator door panel 190 completely enclosing a display portion 70 and having input marks print thereon correlating to input section of the display portion 70 facing the rear portion of the door panel 190. (Lee at p.6, ll.6-10; p.11, ll.25-27; p.12, ll.1-8; p.13, l.29 - p.14, l.2; p.23, ll.4-10).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the panel member of a refrigerator having a pattern on a rear surface of the panel member as described in Lee in the refrigerator of Sirketi.
A person of ordinary skill in the art would be motivated to include a panel member of a refrigerator having a pattern on a rear surface of the panel member, since it would provide a mechanism to isolate the sensing part from the outside, thereby preventing moisture, dust, etc. from permeating the sensing part (Id. at p.7, ll.9-12; p. 12, ll.9-13; p.23, l.29 – p.24, l.5); and prevent elements from protruding outward and improve the front external appearance of the door of the refrigerator, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; p.2, ll.13-15; p.7, ll.6-8; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a refrigerator door that is physically attractive and a manner in which a panel of a refrigerator may be freely cleaned with a damp cloth or the like without affecting the operation of the refrigerator. (Id.)

an inner case spaced apart from the panel member and configured to form a rear exterior of the door of the refrigerator;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an inner wall 7 that forms the rear exterior of the door 2. (Id. at ¶¶ 0017, 0023; see Figures 2-3). 

a deco member that connects the panel member and the inner case to form at least a side, upper or lower exterior of the door and having an inserting part;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having horizontal panels 9 that connects the outer wall 6 and inner wall 7 to form the lower exteriors of the door 2. The Examiner finds that finds that Sirketi discloses the door 2 of the household appliance 1 having side panels (unlabeled) connecting the outer wall 6 and inner wall 7 to form the side exteriors of the door 2. (Id. see Figures 1, 4, 5). The Examiner further finds that Sirketi discloses one of the horizontal panels 9 having an opening 10. (Id. at ¶¶ 0017-0018, 0022-0023, 0025; see Figures 3-4). 

a display case disposed within a space defined by the panel member, the inner case, and the deco member, the display case being installed on a rear surface of the panel member, the display case including a first side wall, a second side wall that faces the first side wall, a rear wall that connects the first side wall and the second side wall to define a receiving space, a first opening facing a rear surface of the panel member, and a second opening communicating with the inserting part; and

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 including a display casing 11 disposed in a space defined by the outer wall 6, inner wall 7, and horizontal panel 9. The Examiner finds that Sirketi discloses a display casing 11 comprising first and second side walls with a rear wall connecting the respective sidewalls forming/defining a receiving space (open space of display casing 11 for receiving display 3), a first opening (opening of display casing 11 that faces outer wall 6) facing and bearing on a rear surface of the outer wall 6, and a second opening (opening of display casing 11 that faces horizontal panel 9) communicating with an opening 10. (Id. at ¶¶ 0018-0020, 0023-0025; see Figures 2-3). 

insulating material filled in a space defined by the panel member, the inner case, the deco member and the display case so that the insulating material contacts with the panel member, the inner case, the deco member and the display case;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an insulation material being filled in a space defined by the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11 so that the insulating material contacts with the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11. (Id. at ¶¶ 0023-0024; see Figures 1-3). 

a display unit inserted into the receiving space of the display case through the inserting part and the second opening,

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having a display 3 inserted into the receiving space (open space of display casing 11 for receiving display 3) of the display casing 11 through the opening 10 and the second opening (opening of display casing 11 that faces horizontal panel 9). (Id. at ¶¶ 0018-0019, 0023-0025; see Figures 1-2). 
the display unit being mounted on the display case, the display unit comprising:
a sensing part 
a display part mounted on a printed circuit board;
a unit guide including a mounting body on which the printed circuit board is mounted and has an elongated flat shape; and
guide ribs protruding from the mounting body on the unit guide; and
mounting guides spaced apart from each other and mounted on the rear surface of the panel member to guide a mounting location of the unit guide of the display unit and protruded toward a rear surface of the inner case,
wherein the printed circuit board is positioned between the guide ribs,
wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material, and
wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case.

In this regard, the Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 (i.e., sensing part) that provide a user to change certain parameters and a screen 5 (i.e., display part) that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016). The Examiner finds that Sirketi discloses the display 3 including a frame (i.e., unit guide) on which the one or more buttons 4 and the screen 5 are mounted. (Id. see Figure 2). The Examiner finds that the display 3 of Sirketi would inherently include processing circuitry comprising of hardware circuitry that provides a connection between the one or more buttons 4 and the screen 5. The Examiner finds that the display 3 of Sirketi would inherently also include hardware/software circuitry which provides the changing and monitoring operational functionality. The Examiner finds that the frame (i.e., unit guide) of the display 3 of Sirketi would inherently include mounting of the hardware processing circuitry therein in order to provide a properly structurally sound display unit.
As set forth supra, the Examiner finds that the recited unit guide structure is indefinite. (See § IX.B, supra). Subsequently, and as set forth supra, the Examiner construes a unit guide as being a single unit that performs the function of mounting.
While Sirketi discloses all the limitations, as set forth above, Sirketi and Lee is silent to specifically calling for the display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case.
However, a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case is known in the art. 
The Examiner finds that Hamabe, for example, teaches a door of a refrigerator comprising combination panel 5/door cap member 17/cover 21 providing sliding mechanisms 31 and 32 that protrude to a rear surface the combination panel 5/door cap member 17/cover 21. (Hamabe at Constitution; also see English Translation at p.2, ll.12-18; p.8, ll.15-16; p.8, l.22 – p.9, l.3; p.10, ll.1-16; p.12, ll.18-19; see Figures 1-6). The Examiner finds that Hamabe further teaches the protruding sliding mechanisms 31 and 32 providing a mechanism to allow the protruding mounting guide sliding portion defining sections 27 and 28 of the console panel 24 to guide the mounting location of the console panel 24. (Id.) The Examiner finds that Hamabe teaches an electrical board 26 being mounted on an elongated flat-shaped control panel 24 that includes guide-rib edges at the end of the elongated flat-shaped control panel 24 that engage sliding portion defining sections 27 and 28 to guide the mounting location of the console panel 24. (Id.). The Examiner finds that Hamabe teaches an electrical board 26 being mounted being positioned between the sliding portion defining sections 27 and 28. (See id at Figure 3).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case as described in Hamabe in the refrigerator of Sirketi and Lee.
A person of ordinary skill in the art would be motivated to include a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide/mounting body structure that has an elongated flat shape; guide ribs protruding from the unit guide/mounting body structure; the printed circuit board being positioned between the guide ribs; and a mounting guides spaced apart from each other and mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the mounting guides are located within the receiving space of the display case to prevent the mounting guides from contacting the insulating material wherein the guide ribs are coupled to the mounting guides when the display unit is inserted in the display case, since it would provide a mechanism to prevent the projection of the console panel/display device from the door panel, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; also see English Translation at p.5, ll.8-20; p.11, ll.8-22). In other words, such a modification would display device that is more durable and shock resistant.

Claims 10 and 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Lee et al. (International Publication No. WO 2007/011178 A1) (“Lee”) and Hamabe (Japanese Publication No. JP 03-036481 A – English Translation) as applied to claims 8, 9, 11, 12, 14-23 and 25-27 above, and further in view of Nagahata (Japanese Publication No. JP 2001-153538 – Machine Translation).
With respect to the limitations of claim 10, and
wherein the display part is a liquid crystal display
 
The Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 that provide a user to change certain parameters and a screen 5 that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016). While Sirketi discloses the screen 5 being part of the display 3, the Examiner finds that Sirketi, Lee and Hamabe, as set forth above, is silent to the screen being a liquid crystal display.
However, a refrigerator comprising a display unit that has a display part which is a liquid crystal display is known in the art. The Examiner finds that Nagahata, for example, teaches a refrigerator door including a refrigerator door including a display unit (combination substrate tie-down plate 54, printed circuit board 32, and liquid crystal display 42) comprising a liquid crystal display 42. (Nagahata at ¶¶ 0014-0015, 0026-0027, 0031; see Figures 1-5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a liquid crystal display as the display part of a display unit as described in Nagahata in the refrigerator of Sirketi, Lee and Hamabe.
A person of ordinary skill in the art would be motivated to include a liquid crystal display as the display part of a display unit, since it would contribute to and provide a small and compact footprint of the display unit. In other words, such a modification would have provided display unit that is designed to be placed into the confines of a refrigerator without space constraints, thereby decreasing the manufacturing costs and increasing the aesthetic appearance.

With respect to the limitations of claim 24, and
wherein the insulating material is filled and foamed in the space defined by the panel member, the inner case, the deco member and the display case.

While Sirketi teaches insulation material being injected/filled in a space defined by the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11 so that the insulating material contacts with the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11 (id. at ¶¶ 0017, 0023-0024; see Figures 1-3), Sirketi, Lee and Hamabe, as set forth above, is silent to the filling insulation material foaming as well.
However, insulation material that is filled and foamed in in a refrigerator door space defined by a substrate containing section for a display unit is known in the art (emphasis added). The Examiner finds that Nagahata, for example, teaches a refrigerator door including space that is filled and foamed with a urethane foam. (Nagahata at ¶¶ 0002, 0026, 0029).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include both filling and foaming a refrigerator space defined by a substrate containing section for a display unit with a urethane foam as described in Nagahata in the refrigerator of Sirketi, Lee and Hamabe.
A person of ordinary skill in the art would be motivated to include both filling and foaming a refrigerator space defined by a substrate containing section for a display unit with a urethane foam, since it would provide heat insulation, thereby increasing the adiathermic properties of the refrigerator door. (Id. at ¶, 0002). In other words, such a modification would have provided a refrigerator door impervious to heat, thereby increasing the overall cooling efficiency of the refrigerator.

Response to Arguments
Reissue Oath/Declaration
With respect to the Reissue Oath/Declaration issue, the Examiner finds that the Nov 2021 Declaration filed by Applicant is compliant. (See Nov 2021 Int Summary at 4; and Nov 2021 Applicant Response at 14). Thus, the non-compliant Oath/Declaration issue is withdrawn.

Claim Objections
With respect to the Claim Objections, the Nov 2021 Applicant Response, including the Nov 2021 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Nov 2021 Applicant Response at 14).
However, in light of the Nov 2021 Claim Amendment, the Examiner finds that there is an outstanding claim objection issue still present. (See § VII supra).

 35 U.S.C. § 251 Rejection
Oath/Declaration Issue
As set forth above, the Examiner finds that the Nov 2021 Declaration is compliant. Thus, the rejection under 35 U.S.C. § 251, with respect to the non-compliant Oath/Declaration Issue is withdrawn. (See Nov 2021 Int Summary at 4; and Nov 2021 Applicant Response at 14).

Obvious Double Patenting
With respect to the rejection on the ground of nonstatutory double patenting, the Nov 2021 Applicant Response including the Nov 2021 Claim Amendment, does not overcome the rejections because the rejections on the ground of nonstatutory double patenting are still present and maintained in the instant ‘621 Continuation Reissue Application. (See § XI, supra).

Rejections under 35 U.S.C. § 103
Claims 8-12 and 14-25
Applicant’s arguments with respect to the rejection(s) of claim(s) 8-12 and 14-25 under 35 USC § 103 have been fully considered and are persuasive. (See Nov 2021 Applicant Response at 11-14, 16-17). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hamabe (Japanese Publication No. JP 03-036481 A – English Translation).
In this regard, the Examiner finds that Hamabe teaches and/or renders obvious a panel member providing protruding engaging sliding members on the rear surface of the panel member to guide the sliding portion defining sections of the frame of a display unit. (See § XII.A.(8)-(16) supra for teaching/suggestion).


Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed. See 35 U.S.C. § 132(a). If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘304 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘304 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘304 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                   
Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        






SJR
5/15/2022